 377309 NLRB No. 42MACHINISTS LOCAL 724 (HOLT CARGO)1Teamsters Local 158 (Holt Cargo), 293 NLRB 917 (1989).2Pre-tripping refers to the preparation of empty containers to sendout to pick up cargo. The containers are cleaned, equipped with a
nitrogen bottle or generator set, brought down to temperature, and
otherwise prepared for the receipt of refrigerated cargo.International Association of Machinists and Aero-space Workers, Local 724, AFL±CIO and HoltCargo Systems, Inc. and International Long-
shoremen's Association, Local 1566, AFL±CIO.
Case 4±CD±812October 29, l992DECISION AND DETERMINATION OFDISPUTEBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled on June 19, 1991, by Holt Cargo Systems, Inc.
(Holt), alleging that the Respondent, International As-
sociation of Machinists and Aerospace Workers, Local
724, AFL±CIO (Local 724 or IAM Local 724) violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing Holt to assign certain work to employees rep-
resented by Local 724 rather than to employees rep-
resented by International Longshoremen's Association,
Local 1566, AFL±CIO (Local 1566 or ILA Local
1566). The hearing was held on November 20, 21, and
December 4, 1991, and January 21, 1992, before Hear-
ing Officer Barbara Joseph. All the parties filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONHolt, a Delaware corporation, is engaged inwarehousing, trucking, and stevedoring at pier and
warehouse facilities in Gloucester City, New Jersey,
and at Packer Avenue, in Philadelphia, Pennsylvania.
During the past year, Holt derived gross revenues in
excess of $1 million and purchased and received mate-
rials and supplies valued in excess of $50,000 directly
from points located outside the Commonwealth of
Pennsylvania. The parties stipulated, and we find, that
Holt is engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that Local 724 and
Local 1566 are labor organizations within the meaning
of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeHolt performs stevedoring for shipping lines at twoterminals in the Philadelphia area, a terminal in
Gloucester, New Jersey, and a terminal at Packer Ave-
nue in Philadelphia, Pennsylvania. As a stevedore,Holt, inter alia, handles refrigerated containers. The
containers are refrigerated either by using nitrogen gasor external electrical power. The work surrounding thehooking and hanging of nitrogen bottles and the plug-
ging and unplugging of electrical sources, as well as
hanging generator sets, is known as ``reefer'' work, an
abbreviation for refrigeration work. Reefer work also
involves monitoring and recording the temperature of
the refrigerated cargo.Holt began its container operation in Gloucester in1984, where its first electrically refrigerated container
customer was ABC Line. Holt maintenance and repair
employees represented by Local 724 performed the
reefer work for that container customer. Holt and
Local 724 are parties to a collective-bargaining agree-
ment effective from October 1, 1991, until October 1,
1995.In 1985, ACT Pace Lines discontinued its use of thePacker Avenue Terminal and began using Holt's steve-
doring services at Gloucester. While ACT Pace was at
Packer Avenue, employees represented by Local 1566
had performed the reefer work for ACT Pace. When
that carrier went to Gloucester, a jurisdictional dispute
arose at Gloucester over hanging and maintaining re-
frigerated units involving, inter alia, Local 1566 and
Local 724. The Board considered the dispute pursuant
to its authority under Section 10(k) of the Act. During
the pendency of the 10(k) proceeding, Local 1566 con-
tinued to perform reefer work for ACT Pace and an-
other carrier, Columbus Lines. Both lines almost ex-
clusively used nitrogen gas refrigeration.In April 1989, the Board issued a Decision and De-termination of Dispute1which awarded, inter alia, allthe reefer work at the Gloucester terminal, both elec-
tric and nitrogen, to employees represented by Local
724. Despite the award, Holt continued to use employ-
ees represented by ILA Local 1566 to work on the ni-
trogen containers (principally for ACT Pace Lines and
Columbus Lines) at the Gloucester facility. Local 724
continued to plug and unplug the electric reefer con-
tainers (principally for ABC Line) and to do the pre-
tripping2and repair work on all the reefer equipment.On April 1, 1989, Holt took possession of the Pack-er Avenue Terminal under lease with the Philadelphia
Regional Port Authority. At that time, Holt used em-
ployees represented by Local 1566 to do the monitor-
ing, hooking, plugging, and unplugging of both nitro-
gen and electrically refrigerated containers. During
Holt's first year of operation at Packer, two to five
shipping lines used their services. Holt employees rep-
resented by Local 1566 handled over 19,000 containers
the first year. The number of containers serviced
reached over 70,000 by 1991. 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Vessels owned or operated by Maersk Lines discontinued callingat the Packer Avenue Marine Terminal about October 1991.4Supra at fn. 1.In early 1991, Holt began to move its cranes fromGloucester and consolidated its entire container oper-
ation at the Packer Avenue terminal. ABC Line, whose
reefer servicing had been provided by labor rep-
resented by Local 724, was one of the shipping lines
that planned to move its operation to Packer. Accord-
ing to Thomas Holt, Holt's president, whose testimony
is not controverted, in about April or May 1989, prior
to the consolidation, Holt entered into an oral ``under-
standing'' with Local 724's business representative,
Greg McAnally, that employees represented by Local
724 would get the reefer work after the consolidation
at Packer. Holt testified that Local 1566 ``people''
were aware ``we were coming after that electrical work
as early as April of `89 ....''
By letter dated May 1, 1991, Local 1566 filed agrievance with the Philadelphia Marine Trade Associa-
tion (PMTA), the multiemployer bargaining association
which includes Holt, requesting a meeting with the
Local Industry Grievance Committee, pursuant to the
ILA Master Contract. The letter stated that Local 1566
had always performed the refrigerated container work
at Packer Avenue and that Local 1566 was concerned
about preserving its work jurisdiction in the face of
ABC Line's reluctance to confirm that this reefer work
at Packer Avenue belonged to Local 1566. The Indus-
try Hearing Committee determined that the disputed
work was within Local 1566's jurisdiction. The com-
mittee further declared, however, that the parties would
be bound by any NLRB ruling concerning the disputed
work.By letter to Holt, dated May 30, 1991, Local 724demanded all the refrigerated container work that was
being transferred to the Packer Avenue facility but
which had been awarded to employees at the Glouces-
ter, New Jersey facility by the Board's April 1989 de-
cision. The letter stated, inter alia:[W]e demand all of this work at Packer Avenue,otherwise, Local 724 will taken [sic] whatever ac-
tion it deems necessary, including economic ac-
tion, to protect its membership and its jurisdiction.In early June 1991, the consolidation was completeand ABC Line began arriving at Packer Avenue with
container ships. Holt had assigned the work to employ-
ees represented by Local 1566. When ABC Line calledat the facility on June 7, 1991, there was a work stop-
page at the reefer bank for a few hours while rep-
resentatives of Local 724 met with representatives of
Local 1566 to discuss who was going to do the work.
Holt assigned the disputed work to employees rep-
resented by Local 1566 and they have been performing
the work since that time. On June 7, 1991, pursuant
to its collective-bargaining agreement, Local 724 filed
a grievance with Holt over this work assignment.B. Work in DisputeThe disputed work involves the plugging,unplugging, hooking, hanging, and monitoring of re-
frigerated containers from vessel carriers, including
ABC Line, Maersk Lines,3Columbus Lines, and ACTPace Lines (now known as Blue Star Pace Lines),
which previously arrived at Holt Cargo Systems, Inc.'s
terminal in Gloucester City, New Jersey, and which are
now arriving at Holt Cargo Systems, Inc.'s terminal at
Packer Avenue in Philadelphia, Pennsylvania.C. Contentions of the PartiesThe Employer and Local 724 contend that the workin dispute should be assigned to employees represented
by Local 724 based on employer preference; safety, ef-
ficiency, and cost of operation; its contract with Local
724; and relative skills. Local 724 argues that, in addi-
tion to these factors, employees represented by it have
historically performed the work at Holt's Gloucester,
New Jersey facility and that the Board awarded the
reefer work in Gloucester to employees represented by
it in a prior 10(k) decision.4Local 1566 contends that there is no reasonablecause to believe that Section 8(b)(4)(D) has been vio-
lated because: (1) there was no genuine threat, re-
straint, or coercion by Local 724; (2) the disputed
work is not controlled by Holt, but is controlled by the
vessel carriers who are parties to the ILA Master Con-
tract, which is the dispositive agreement here; and (3)
any dispute was generated by Holt, a nonneutral in the
dispute. Local 1566 further contends that if the Board
does decide this case on the merits, the employees it
represents should be awarded the work. Local 1566 re-
lies on: (1) the Employer's past practice; (2) the skills
possessed by Local 1566-represented employees; (3)
Employer and Local 724 acquiescence in employees
represented by Local 1566 performing the work; (4)
the loss of employment by employees represented by
Local 1566 who are already doing the work; and (5)
the prevailing area practice.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must
be satisfied that there is reasonable cause to believe
that Section 8(b)(4)(D) has been violated and that the
parties have not agreed on a method for the voluntary
adjustment of the dispute.It is undisputed that Local 724 informed Holt by itsMay 30, 1991 letter that it would take ``whatever ac-
tion it deems necessary, including economic action, to
protect its membership and its jurisdiction'' if employ- 379MACHINISTS LOCAL 724 (HOLT CARGO)5In view of our finding, we need not decide whether Local 724'sgrievance provides additional evidence on which the Board could
find reasonable cause to believe that Local 724 has violated Section
8(b)(4)(D).6We find no persuasive evidence to support Local 1566's conten-tion that there is no reasonable cause to believe that Sec. 8(b)(4)(D)
has been violated. First, so far as the record shows, Local 724's
April 24 and May 30 letters were arm's-length communications,
made at a point where Holt was transferring the container work to
Packer. This transfer created uncertainty as to which group of em-
ployees would perform the work, and gave Local 724 the oppor-
tunity to claim the work by threatening economic action. Second, the
history of Holt's assigning the reefer work reveals nothing that
would suggest that the work is actually controlled by the vessel car-
riers. That the vessel carriers have representatives at the terminal,
who may monitor the refrigeration in the containers, does not prove
that the carriers actually control the assignment of the work in dis-
pute. Stevedoring companies, such as Holt, traditionally control the
assignment and performance of this kind of work. Third, the fact
that Holt has a preference for having employees represented by
Local 724 do the work hardly disqualifies the dispute from consider-
ation under Sec. 10(k). Virtually every employer in a 10(k) case has
a preference for assigning work to employees represented by one of
two or more competing unions.7``Schedule A'' lists the following job classifications: truck me-chanics; trailer mechanics; forklift mechanics; maintenance mechan-
ics; crane and heavy equipment mechanics; tire repairmen; and util-
ity mechanics or trainees. The agreement contains a job description
for most of these positions. There is no geographic limitation con-
tained in the agreement.8The most recent Master Agreement became effective on Decem-ber 1, 1990. Par. 8 of that agreement provides in pertinent part:8. ILA JURISDICTION OVER WORK COVERED BY THE
MASTER AGREEMENTManagement hereby reaffirms that the ILA employee has ju-risdiction over longshore, checker, maintenance and other ILA
craft work conferred on such workers by the Containerization
Agreement ....In addition, par. 10(A) of the Master Agreement provides in part:10(A). MAINTENANCE WORK COVERED BY THE AGREE-
MENTSIt is agreed that the jurisdiction of the ILA shall cover themaintenance of containers (which term includes chassis) at wa-
terfront container facilities and/or off-pier premises used for
servicing and repair of containers and chassis, covered by this
Agreement, by ILA maintenance in accordance with the
Containerization Agreement ....Par. 1 of the ``Containerization Agreement'' provides in relevantpart:Management and the Carriers recognize the existing work ju-risdiction of ILA employees covered by their agreements with
the ILA over all container work which historically has been per-
formed by longshoremen and all other ILA crafts at container
waterfront facilities. Carriers, direct employers and their agents
covered by such agreements agree to employ employees coveredContinuedees it represents did not perform the disputed work.Based on this letter, we find that there is reasonable
cause to believe that Local 724 has violated Section
8(b)(4)(D) of the Act.5See Electrical Workers IBEWLocal 145 (Comanche Machine), 188 NLRB 255, 257(1971) (in which the Board found that a union's vague
threat to consider a jurisdictional dispute was sufficient
to constitute reasonable cause).6The parties stipulated that there exists no agreed-upon method for the voluntary adjustment of the work
which would bind all the parties. Accordingly, we con-
clude that the dispute is properly before the Board for
determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certification and collective-bargainingagreementsNeither ILA Local 1566 nor IAM Local 724 hasbeen certified by the Board as the bargaining rep-
resentative of the employees involved in this dispute.For several years, Holt has had a collective-bargain-ing relationship with IAM Local 724 that covers its
mechanics and other employees who perform mainte-
nance and repair work. Both Thomas Holt, the presi-dent of Holt Cargo Systems, Inc., and Local 724 Busi-ness Representative Greg McAnally testified that both
parties have interpreted their agreements to apply to all
Holt's facilities, including its facilities at Gloucester
and Packer Avenue. The current agreement, which is
effective from October 1, 1991, until October 1, 1995,
covers all of the employees in the classifications listed
in ``Schedule A'' of the agreement.7While the agree-ment does not specifically mention reefer work, the job
descriptions for the classifications arguably cover this
work. Thus, for example, the journeyman trailer and
chassis mechanic's job includes diagnosing and repair-
ing ``electrical systems'' and ``container structures.''Holt is also a party to an agreement with the ILAthrough Holt's membership in the PMTA. PMTA is
the collective-bargaining representative for an associa-
tion of employers engaged in the warehousing and
shipping industry in the Port of Philadelphia and vicin-
ity. On the national level, there is an agreement be-
tween the ILA and the various regional associations
representing shipping companies, known as the Agree-
ment on the Master Contract Issues. A national ship-
pers' association called CONASA is a party to this
Agreement on the Master Contract Issues. PMTA, in
turn, is a member of CONASA and Holt, by virtue of
its membership in PMTA, is bound to the Agreement
on the Master Contract Issues. Incorporated by ref-
erence into the Agreement on the Master Contract
Issues is the so-called Containerization Agreement.8 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by their agreements to perform such work which includes, butwhich is not limited to:....
(e) the maintenance and repair of containers.9Our dissenting colleague concludes that Local 1566's collective-bargaining agreement more specifically covers the disputed work and
that, therefore, this factor favors an award to employees that Local
1566 represents. It is clear, however, that the Employer has inter-
preted both these contracts as covering the disputed work because
it has assigned such work to each competing group on particular
jobs (Local 1566 at Packer Avenue and Gloucester City and Local
724 at Gloucester City only). We also stress, in evaluating this fac-
tor, that neither of the collective-bargaining agreements at issue spe-
cifically mentions the kind of refrigeration work which is the subject
of this dispute. Therefore, contrary to the dissent, we find that in the
present case, where both relevant contracts arguably cover the dis-
puted work and the Employer has interpreted them in this manner,
the ILA Master Contract does not describe the disputed work with
sufficient precision to favor an award to Local 1566-represented em-
ployees. Cf. Steelworkers Local 392 (BP Minerals), 293 NLRB 913,914±915 (1989).Both the Master Agreement and the ContainerizationAgreement give the ILA jurisdiction over the ``mainte-
nance'' of ``containers,'' which arguably includes the
reefer work here in dispute.Because both Local 1566's and Local 724's agree-ments contain provisions arguably covering the work
in dispute, we find that the factor of collective-bargain-
ing agreements does not favor an award of the dis-
puted work to either group of employees.92. Employer preferenceAt the hearing and in its brief, Holt expressed itspreference that employees represented by Local 724
perform the plugging, unplugging, hooking, hanging,
and monitoring of refrigerated containers at the Packer
Avenue Marine Terminal rather than employees rep-resented by Local 1566. We find that this factor favors
an award of the disputed work to the employees rep-
resented by Local 724.3. Employer past practiceWhen Holt first took possession of the Packer Ave-nue Marine Terminal on April 1, 1989, it assigned the
repair of electrical generating units to employees rep-
resented by Local 724 and assigned the reefer work to
employees represented by Local 1566. That practice
has continued to the present. The work is performed
for a variety of carriers, including Multiple, Sealand,
MIK, and Lloyd. At its Gloucester facility, Holt con-
tinued to allow employees represented by Local 1566
to do the reefer work on the ACT Pace and Columbus
Lines containers even after issuance of the 10(k) De-
termination of Dispute awarding that work to Local
724. Based on the Employer's practice prior to this
dispute, we find that this factor favors an award of the
work in dispute to employees represented by Local
1566.4. Area practiceAt other terminals in the area from Pennsylvania toNew Jersey, employees doing the work here in dispute
are represented by a number of different unions. For
example, teamsters perform it at Petty's Island and
Northern Metals; boilermakers, at Penn Terminals; and
longshoremen perform the work at Tioga. Thus, area
practice does not favor an award of the disputed work
to employees represented by either Union.5. Economy and efficiencyThe Local 724-represented mechanics are regular,full-time employees and already perform virtually the
same work as that in dispute when ``pre-tripping''
reefer containers. They routinely perform maintenance
and repair work on the diesel generator sets used on
the electric containers and they fix both electric and ni-
trogen reefer containers. The Employer observes that it
can use its mechanics to perform the work in dispute
as well as the related maintenance and repair work.
The Local 1566-represented employees, who are hired
daily under a ``casual'' system, cannot be cross-uti-
lized in this way. We find that the factor of economy
and efficiency of operation favors an award of the dis-
puted work to employees represented by Local 724.6. Relative skills and safetySince 1984, when container cranes were first used atGloucester, Local 724-represented employees primarily
performed the plugging, unplugging, hooking, hanging,
and monitoring of electrical units. Local 1566-rep-
resented employees, on the other hand, primarily per-
formed nitrogen work at Gloucester and performed
work on both electrical and nitrogen units at Packer
Avenue. Handling liquid nitrogen can be dangerous if
appropriate safety precautions are not observed. Like-
wise, employees handling electrical generator sets car-
rying 240 volts of electricity must also take safety pre-
cautions when handling these units. On balance, this
factor does not favor assignment to employees rep-
resented by either Union.7. Gain or loss of employmentThe Employer's Local 724-represented mechanics,as noted above, are regular, full-time employees who
perform for the Employer other functions, aside from
the work in dispute, involved in the handling of refrig-eration containers. Neither the Employer nor Local 724
claims that these employees will suffer any loss of em-
ployment if the Board awards the disputed work to
Local 1566-represented employees. Although Local
1566 claims that employees it represents will lose their
jobs in the event of an adverse determination here, we
note that these employees only work intermittently for
the Employer because they are dispatched as needed
from the hiring hall that Local 1566 operates. Thus, 381MACHINISTS LOCAL 724 (HOLT CARGO)10Member Raudabaugh notes that the award of the work to em-ployees represented by Local 724 will result in a loss of work for
employees referred out of the Local 1566 hiring hall. However, such
an award will result in a concomitant increase in work for employees
represented by Local 724. Similarly, an award of the work to em-
ployees represented by Local 1566 would result in a loss of work
for employees represented by Local 724 and an increase in work for
employees referred out of the Local 1566 hiring hall. In these cir-
cumstances, Member Raudabaugh considers this factor to be neutral.
Member Raudabaugh distinguishes the instant situation from those in
which a given work assignment would result in a gain of work for
one group without a concomitant loss by the other, or vice versa.
See Machinists Local 225 (Cessna Aircraft), 246 NLRB 24 (1979);Woodworkers Local 3-364 (Potlatch Corp.), 247 NLRB 1465(1980); Laborers Local 681 (Elmhurst Chicago), 263 NLRB 980(1982).this case does not involve a situation where our awardof the disputed work could displace any permanent
employees of the Employer. Compare Teamsters Local639 (United Rigging & Hauling), 296 NLRB 803, 807(1989). For this reason, we find that the factor of job
gain or loss is inconclusive and does not favor an
award to either group of employees.ConclusionAfter considering all the relevant factors, we findthat the factors of the Employer's preference and effi-
ciency and economy of operations favor an award of
the disputed work to employees represented by Local
724. Although the factor of the Employer's past prac-
tice conversely favors an award to Local 1566-rep-
resented employees, we find that this factor is clearly
outweighed by the two factors favoring an award to
the competing group of employees. We also note that
the Board generally gives considerable weight to the
Employer's uncoerced preference in the assignment of
the disputed work which, as noted, favors employees
represented by Local 724 here. Longshoremen ILALocal 50 (Brady-Hamilton Stevedore), 244 NLRB 275,276 (1979). Accordingly, we shall award the disputed
work to Local 724-represented employees, but not to
that Union or its members.10Scope of the AwardLocal 724 has requested a broad determination, cov-ering any location where Holt performs, or may in the
future perform, such work within the Port of Philadel-
phia. We find a broad determination inappropriate.
Here, the labor organization alleged to have engaged
in coercive conduct is the organization that represents
the employees to whom we are awarding the work and
to whom the Employer contemplates assigning it. The
rival claimant has not been found to have engaged in
coercive conduct, nor does the record reveal that it has
any disposition to do so. In circumstances such as
these, the Board has declined to make a broad deter-
mination. Iron Workers Local 433 (Crescent Corp.),277 NLRB 670, 675 (1985). Accordingly, the deter-mination is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Holt Cargo Systems, Inc., representedby International Association of Machinists and Aero-
space Workers, Local 724, AFL±CIO, are entitled to
perform the plugging, unplugging, hooking, hanging,
and monitoring of refrigerated containers from vessel
carriers, including ABC Line, Maersk Lines, Columbus
Lines, and ACT Pace Lines (currently called Blue Star
Lines), which previously arrived at Holt Cargo Sys-
tems, Inc.'s terminal in Gloucester City, New Jersey,
and which are now arriving at Holt Cargo Systems,
Inc.'s terminal at Packer Avenue in Philadelphia,
Pennsylvania.MEMBEROVIATT, dissenting in part.I would award the work in dispute to employeesrepresented by International Longshoremen's Associa-
tion, Local 1566. I rely principally on the Employer's
obligation under the ILA Master Contract and the Em-
ployer's past practice.The Master Agreement, to which Holt is bound, un-equivocally gives Local 1566 jurisdiction over the
``maintenance'' of ``containers.'' Reefer work, which
involves hooking and hanging nitrogen bottles and
plugging and unplugging electrical sources, as well as
hanging generator sets, is just such ``maintenance'' of
the refrigerated ``containers.'' Thus, the ILA contract
plainly covers the reefer work.It stretches the language of the Local 724 contract,however, to find that it covers reefer work. Although
the job descriptions appended to that contract cover the
``diagnosis'' and ``repair'' of containers, there is not
one word about the ``maintenance'' of containers (or
of any other equipment, for that matter) in any of
them. Fairly read, only the ILA Master Agreement
really covers the work in dispute. Thus, I would find
that the collective-bargaining agreement factor favors
Local 1566.Holt Cargo Systems, Inc. took over the operation ofthe Packer Avenue Marine Terminal about April 1,
1989. From the inception of its operation, Holt em-
ployed personnel represented by ILA Local 1566 to
monitor refrigerated containers. ILA members contin-
ued to perform this work for 2 years before this dis-
pute arose. This past practice, which strongly favors
Local 1566, should not be easily overridden.Currently the majority of reefer containers comingto Packer Avenue are the ACT Pace and Columbus
Lines containers that use nitrogen bottles. Employeesrepresented by Local 724 have never performed any
work involving nitrogen units. Having initially made
this assignment to employees represented by Local 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Employer planned to consolidate its operations at Packer Av-enue from the outset of its takeover of the terminal. Thomas Holt,
the chief executive officer and president of Holt Cargo Systems for
the previous 20 years, testified that now that the consolidation is
complete, the number of containers arriving at the Packer Avenue
Terminal has increased, but the nature of the work is identical to
what it was when the assignment was made. A mere increase in vol-
ume is not a sufficient reason to negate a previous assignment of
work from one group of employees to another.1566, the Employer should not be able blithely to re-pudiate that assignment and its contractual obligations
when there has been no significant change in cir-
cumstances to justify reassignment to other employ-
ees.1I disagree with the majority that the gain-or-loss-of-employment factor is neutral. A core group of two orthree men represented by Local 1566 have served asa steady work force as long as the work was available.
This core group was supplemented by employees who
worked on a daily, as-needed basis. The fact that they
may perform the work intermittently does not mitigateor lessen the impact of losing the opportunity to per-
form the work altogether. Accordingly, I find that the
factor of job loss favors an award to employees rep-
resented by Local 1566.I would thus find that three factorsÐcollective-bar-gaining agreements, past practice, and employmentÐ
strongly favor Local 1566. Like my colleagues, I
would find that only two factors favor Local 724. Ac-
cordingly, I would award the work in dispute to em-
ployees represented by Local 1566.